Upon Consideration had of the Complainants Bill and the several Answers of the Defendants, and also of the Arguments and Allegations Counsel for all the Parties at the hearing of this Cause yesterday the 2d Instant Before this Court, It is Ordered Adjudged and Decreed, That the Defendant George Evans do within one Month from this Day pay unto the Complainant William Williams on the Interest of the Sum of £2000 in the Bill mentioned from the 13th January 1755 when the Complainants intermarried until the 15th day of October 1756 being the time when the Complainant William came of Age, and also all the Complainants Costs that he hath been at and that have accrued in this Suit before and until the said fifteenth day of October 1756 And it is further Ordered Adjudged and Decreed, That the said Melcher Garner Do in like manner within one Month  From this Day pay unto the Complainant William the said Sum of £2000 together *505with the Interest of the said Sum of £2000 from the said 15th day of October 1756 until this Day And also all his the Complainant’s Costs that have arose and accrued in the Cause since the said 15th of October 1756 The said Costs to be taxed by the Master of this Court.
Alexr Stewart Register in Chancery